Citation Nr: 0334842	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and again from November 1950 to October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In an October 2000 statement, the veteran was noted to have 
been provided hospital treatment for a mental disorder at the 
Clinica Julia.  These records do not appear to have been 
associated with the veteran's claims folder.  

The Board also feels that a VA examination would be useful in 
determining whether the veteran is in need of aid and 
attendance or is housebound due to disability.  The duty to 
assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In order to afford the veteran every consideration in the 
presentation of his claim, this case is remanded to the RO 
for the following:

1.  The RO should ask the veteran to 
identify all medical care providers who 
have treated him in the recent past.  
Whether or not the veteran responds, the 
RO should obtain treatment records from 
Clinica Julia, regarding hospitalizations 
for a mental condition.  If necessary the 
RO should clarify from the veteran's the 
dates of treatment and obtain the 
necessary releases from him.  All evidence 
obtained should be associated with the 
records.  

2.  The veteran should be scheduled for a 
VA housebound/aid and attendance 
examination.  The claims folder should be 
made available to the examiner prior to 
the examination.  Clinical findings should 
be recorded in detail.  The examiner 
should review the results of any testing 
prior to completion of the report.  A 
complete rationale for all conclusions 
reached should be recorded.  The examiner 
should provide sufficient information to 
rate all of the veteran's disabilities.  
The examiner should express opinions as to 
the following:

A.  Does the veteran have a single 
disability which is totally disabling?

B.  Is the veteran substantially 
confined to his dwelling and its 
immediate premises?

C.  Is the veteran helpless or so nearly 
helpless as to require the regular aid 
and attendance of another person?

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



